Fourth Court of Appeals
                               San Antonio, Texas
                                      June 16, 2014

                                   No. 04-14-00013-CV

                     IN THE INT OF AJL, ARL, AAR, AND BNG,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02031
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
    The Appellant’s Motion to Substitute Counsel and Motion to Strike Anders Brief are
GRANTED.

                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court